*967MEMORANDUM **
Antonio Francisco Dominguez Quiroz, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252. We review de novo, Molino-Estrada, v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and deny the petition for review.
Because Dominguez Quiroz does not have a qualifying spouse, parent or child, the BIA correctly determined that he is ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada, 293 F.3d at 1093-94. The BIA did not err by determining that Dominguez Quiroz’s citizen grandchildren were not qualifying relatives because he failed to establish that his grandchildren met the definition of child in 8 U.S.C. § 1101(b)(1).
Dominguez Quiroz’s equal protection claim is foreclosed by this court’s decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection claim based on NACARA’s more favorable treatment of individuals from certain designated countries).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.